 1   Jared G. Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz, Sonia
 6   Rodriguez, Christina Verduzco, Jackie Thomas, Jeremy
     Smith, Robert Gamez, Maryanne Chisholm, Desiree Licci,
 7   Joseph Hefner, Joshua Polson, and Charlotte Wells, on
     behalf of themselves and all others similarly situated
 8   [ADDITIONAL COUNSEL LISTED ON SIGNATURE
     PAGE]
 9
     Asim Dietrich (Bar No. 027927)
10   ARIZONA CENTER FOR DISABILITY LAW
     5025 East Washington Street, Suite 202
11   Phoenix, Arizona 85034
     Telephone: (602) 274-6287
12   Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
     [ADDITIONAL COUNSEL LISTED ON SIGNATURE
14   PAGE]
15                            UNITED STATES DISTRICT COURT

16                                     DISTRICT OF ARIZONA

17   Victor Parsons; Shawn Jensen; Stephen Swartz;         No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
18   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph         JOINT PROPOSED
19   Hefner; Joshua Polson; and Charlotte Wells, on          SCHEDULE FOR
     behalf of themselves and all others similarly           DISCOVERY AND
20   situated; and Arizona Center for Disability Law,        PREPARATION FOR TRIAL
                                                             (Doc. 3921)
21                       Plaintiffs,
22           v.
23   David Shinn, Director, Arizona Department of
     Corrections, Rehabilitation and Reentry; and Larry
24   Gann, Assistant Director, Medical Services Contract
     Monitoring Bureau, Arizona Department of
25   Corrections, Rehabilitation and Reentry, in their
     official capacities,
26
                         Defendants.
27
28

     LEGAL23774493.1
 1           Pursuant to the Court’s Order that “the parties must confer and submit a proposed
 2   schedule for discovery and preparation for trial, which must result in both sides being
 3   ready for trial no later than November 1, 2021” (Doc. 3921), the parties hereby submit the
 4   following:
 5           The parties have exchanged proposals, and met-and-conferred telephonically on
 6   July 23 and July 26, 2021.
 7           1.        The parties jointly request that this Court schedule a telephonic hearing as
 8   soon as practicable to discuss the anticipated dates for the trial (so as to schedule
 9   witnesses), and the parties’ proposed length of the trial, and to resolve any disputed issues.
10           2.        The parties have agreed upon the following pre-trial schedule:
11            Dates/Deadline             Description
12            Aug. 1 – Oct. 8            Expert tours
              Sept. 10                   Initial disclosures of anticipated fact witnesses and
13                                       documents to be used at trial
14            Oct. 13-27                 Depositions of plaintiffs’ experts
              Oct. 15                    Close of all fact discovery, fact witness depositions, and
15                                       30(b)(6) depositions
              Oct. 25                    Deadline for final supplementation of all discovery
16
              Oct. 25-28                 Depositions of defendants’ experts
17            Oct. 28                    Exchange of exhibits and delivery to Court
              Oct. 29                    Submission of Joint Pre-Trial Order
18            TBD by the Court           Final pretrial conference with the Court
19            TBD by the Court           Trial commences
              After trial, TBD by        Submission of Proposed Findings of Fact and
20            the Court                  Conclusions of Law
21           3.        The parties are at an impasse regarding the scheduling of the disclosure of
22   experts’ written reports.
23           Plaintiffs’ Position:
24           Plaintiffs’ expert reports due October 11, 2021; Defendants’ expert reports
25   due October 22, 2021.
26           As noted in Paragraph 4 below, the parties have agreed to provide one another with
27   the names of class members whose records will be reviewed by their experts on a rolling
28

     LEGAL23774493.1
 1   basis, to begin as soon as file reviews begin. This was to address a concern raised by
 2   Defendants that their experts will need to review the files of class members discussed by
 3   Plaintiffs’ experts.
 4           In light of that agreement, Plaintiffs proposed that they provide their experts’
 5   reports to Defendants no later than Monday, October 11, 2021, and that Defendants
 6   provide their experts’ reports on Friday, October 22, 2021, one business day before the
 7   depositions of Defendants’ experts is to commence (on Monday, October 25). The last
 8   date anticipated for Plaintiffs’ experts’ tours is October 8, and accordingly that would
 9   provide the weekend of October 9-10 for Plaintiffs’ experts to finalize their reports.
10           Defendants’ counterproposal was that their experts’ reports not be provided to
11   Plaintiffs until Monday, October 25, 2021, the same day that the depositions of those
12   experts are anticipated to commence. Plaintiffs do not believe Defendants’ proposal gives
13   Plaintiffs sufficient time to prepare to depose Defendants’ experts.
14           Defendants’ Position:
15           Defendants request a minimum of two weeks from the date Plaintiffs disclose their
16   expert reports to prepare Defendants’ expert reports. A two-week period is necessary,
17   given that (under either parties’ proposal) Plaintiffs will have over a month after the initial
18   disclosure deadline, and possibly over two months after their experts have toured the
19   facilities, to prepare their reports. Even with the agreement that the parties provide names
20   of class members whose records will be reviewed by their experts on a rolling basis,
21   Defendants will need sufficient time to review, analyze, and rebut the opinions of
22   Plaintiffs’ experts. Indeed, while Defendants may know the class members who will be
23   discussed, the actual opinions of Plaintiffs’ experts will be unknown until the submission
24   of their report. As such, Defendants propose one of two options:
25           Option 1: Plaintiffs’ expert reports on October 8, 2021; Defendants’ expert reports
26   on October 22, 2021;
27           Option 2:      Plaintiffs’ expert reports on October 11, 2021; Defendants’ expert
28   reports on October 25, 2021.

     LEGAL23774493.1                              -2-
 1           4.        The parties have also agreed to the following to streamline and expedite
 2   discovery:
 3                     a. Both parties will provide each other with the names and ADC numbers
 4                        of class members reviewed for expert reports on a rolling basis, to begin
 5                        as soon as file reviews begin.
 6                     b. Plaintiffs’ experts’ tours / inspections of prison facilities will be
 7                        scheduled by agreement between the parties, with at least seven days’
 8                        notice. Plaintiffs will endeavor to provide proposed dates as soon as
 9                        possible, and will try to coordinate multiple experts’ on-site visits to the
10                        extent possible given their schedules.
11                     c. Depositions will be conducted virtually to the extent possible, in light of
12                        the ongoing pandemic and to minimize expense and travel time for
13                        parties, counsel, witnesses, and experts.
14                     d. Counsel for Defendants will ensure that Centurion’s counsel will
15                        cooperate and abide by all agreements made by the parties, or ordered by
16                        the Court, that relate to discovery.
17           5.        Disputed matters regarding the scope of discovery:
18           Plaintiffs’ Position
19           The Court ordered Defendants to provide Plaintiffs’ counsel and their experts
20   access to class members’ medical records electronically through eOMIS. Doc. 1582 at 1
21   (May 18, 2016 Minute Order). The Court’s July 16, 2021 order did not vacate this
22   previous order. Ongoing access to eOMIS pursuant to the Court’s order permits class
23   counsel to continue to advocate for individual class members and the class, pursuant to the
24   Court’s appointment, and allows for more expedited and streamlined on-site inspections
25   by Plaintiffs’ experts.
26           Plaintiffs believe that it is premature to agree to numerical limits on discovery in
27   part because they are still in the process of identifying the experts who will be used for
28   trial and those experts’ information needs. Plaintiffs are willing to agree to reasonable

     LEGAL23774493.1                                  -3-
 1   limits, subject to the right of either party to seek leave of Court to exceed those limits.
 2   However, to the extent that almost all information (other than that contained in individual
 3   class members’ medical records) is in the sole possession of Defendants and their health
 4   care vendor Centurion, Plaintiffs cannot at this time agree to numerical limits.
 5           Defendants’ Position
 6   Defendants have allowed Plaintiffs and their experts to continue to access all inmates’
 7   medical records electronically through eOMIS. This will greatly alleviate the need for
 8   paper discovery and allow Plaintiffs’ experts ample time to prepare their reports.
 9           Defendants believe that a short scheduling conference will also help streamline
10   discovery by reducing excessive depositions and written discovery, particularly if, at the
11   conference, the Court provides the parties with the anticipated length of trial. With respect
12   to expert depositions, the parties agree that each deposition will not exceed 7 hours.
13   Defendants approached Plaintiffs regarding the following additional proposals: (1)
14   limiting depositions of fact and 30(b)(6) witnesses to no more than 15 and no longer than
15   four hours each (with the agreement that Plaintiffs could revisit the limit for good cause);
16   (2) no more than 50 discrete requests for production; and (3) no more than 15 discrete
17   interrogatories. Plaintiffs were not in a position to respond to Defendants’ proposals,
18   partially due to not knowing the anticipated length of trial.
19           6.        The parties will continue to meet and confer in an attempt to reach
20   additional agreements regarding the parameters and limits on the scope of discovery.
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

     LEGAL23774493.1                              -4-
 1   Respectfully submitted,
 2   Dated: July 26, 2021
 3   STRUCK, LOVE, BOJANOWSKI,                 ACLU NATIONAL PRISON PROJECT
     & ACEDO
 4
     By: _s/ Daniel Struck (with permission)   By: s/ Corene T. Kendrick
 5       Daniel P. Struck                         Corene T. Kendrick (Cal. 226642)*
         Rachel Love                              39 Drumm St.
 6       Timothy J. Bojanowski                    San Francisco, CA 94111
         Nicholas D. Acedo                        Telephone: (202) 393-4930
 7       Ashlee B. Hesman                         Email: ckendrick@aclu.org
         Jacob B. Lee
 8       Timothy M. Ray                              David C. Fathi (Wash. 24893)**
         3100 West Ray Rd., Ste. 300                 Maria V. Morris (D.C. 1697904)*
 9       Chandler, AZ 85266                          Eunice Hyunhye Cho (Wash. 53711)**
         Telephone: (480) 420-1601                   915 15th St., N.W., 7th Floor
10       Email: dstruck@strucklove.com               Washington, D.C. 20005
                   rlove@strucklove.com              Telephone: (202) 548-6603
11          tbojanowski@strucklove.com               Email: dfathi@aclu.org
                   nacedo@strucklove.com                      mmorris@aclu.org
12                 ahesman@strucklove.com                     echo@aclu.org
                   jlee@strucklove.com
13                 tray@strucklove.com               *Admitted pro hac vice
                                                     **Admitted pro hac vice. Not admitted in
14                                                     DC; practice limited to federal courts.
15                                                   Donald Specter (Cal. 83925)*
                                                     Alison Hardy (Cal. 135966)*
16                                                   Sara Norman (Cal. 189536)*
                                                     Rita K. Lomio (Cal. 254501)*
17                                                   PRISON LAW OFFICE
                                                     1917 Fifth St.
18                                                   Berkeley, CA 94710
                                                     Telephone: (510) 280-2621
19                                                   Email: dspecter@prisonlaw.com
                                                               ahardy@prisonlaw.com
20                                                             snorman@prisonlaw.com
                                                               rlomio@prisonlaw.com
21
                                                     *Admitted pro hac vice
22
                                                     Daniel C. Barr (Bar No. 010149)
23                                                   Amelia M. Gerlicher (Bar No. 023966)
                                                     John H. Gray (Bar No. 028107)
24                                                   PERKINS COIE LLP
                                                     2901 N. Central Avenue, Suite 2000
25                                                   Phoenix, Arizona 85012
                                                     Telephone: (602) 351-8000
26                                                   Email: dbarr@perkinscoie.com
                                                              agerlicher@perkinscoie.com
27                                                            jhgray@perkinscoie.com
28

     LEGAL23774493.1                           -5-
 1                           Jared G. Keenan (Bar No. 027068)
                             Casey Arellano (Bar No. 031242)
 2                           ACLU FOUNDATION OF ARIZONA
                             3707 North 7th Street, Suite 235
 3                           Phoenix, Arizona 85013
                             Telephone: (602) 650-1854
 4                           Email: jkeenan@acluaz.org
                                      carellano@acluaz.org
 5
                       Attorneys for Plaintiffs Shawn Jensen;
 6                     Stephen Swartz; Sonia Rodriguez; Christina
                       Verduzco; Jackie Thomas; Jeremy Smith;
 7                     Robert Gamez; Maryanne Chisholm; Desiree
                       Licci; Joseph Hefner; Joshua Polson; and
 8                     Charlotte Wells, on behalf of themselves and
                       all others similarly situated
 9
                       ARIZONA CENTER FOR DISABILITY
10                     LAW
11
                       By: s/ Maya S. Abela
12                        Asim Dietrich (Bar No. 027927)
                          5025 East Washington Street, Suite 202
13                        Phoenix, Arizona 85034
                          Telephone: (602) 274-6287
14                        Email: adietrich@azdisabilitylaw.org
15                           Rose A. Daly-Rooney (Bar No. 015690)
                             J.J. Rico (Bar No. 021292)
16                           Maya Abela (Bar No. 027232)
                             ARIZONA CENTER FOR
17                           DISABILITY LAW
                             177 North Church Avenue, Suite 800
18                           Tucson, Arizona 85701
                             Telephone: (520) 327-9547
19                           Email:
                                rdalyrooney@azdisabilitylaw.org
20                                     jrico@azdisabilitylaw.org
                                       mabela@azdisabilitylaw.org
21
                       Attorneys for Arizona Center for Disability
22                     Law
23
24
25
26
27
28

     LEGAL23774493.1   -6-
 1                               CERTIFICATE OF SERVICE
 2           I hereby certify that on July 26, 2021, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
                                       Michael E. Gottfried
 6                                        Lucy M. Rand
                               Assistant Arizona Attorneys General
 7                                Michael.Gottfried@azag.gov
                                      Lucy.Rand@azag.gov
 8
                                       Daniel P. Struck
 9                                       Rachel Love
                                   Timothy J. Bojanowski
10                                    Nicholas D. Acedo
                                      Ashlee B. Hesman
11                                      Jacob B. Lee
                                       Timothy M. Ray
12                      STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                  dstruck@strucklove.com
13                                 rlove@strucklove.com
                               tbojanowski@strucklove.com
14                                nacedo@strucklove.com
                                 ahesman@strucklove.com
15                                  jlee@strucklove.com
16                                  tray@strucklove.com

17                                   Attorneys for Defendants

18                                                                   s/ C. Kendrick
19
20
21
22
23
24
25
26
27
28

     LEGAL23774493.1                            -7-
